The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner makes the following findings of fact with regard to the language in claim 1.  Of the instant figures, figure 8 is the only one showing a substrate coated with a metal and having a silica coating thereon.  It is characterized as a silver island film.  Instant paragraphs [0065]-[0071] teach the preparation of silver metal islands and silver colloids on a surface.  Examiner notes that this preparation is similar to the preparation given on page 645 of a paper authored by Aslan et al, (Journal of Fluorescence 2005, 15, 643-654, see IDS filed 10-6-2017, sheet 3).  Of relevance to claim 1 are the last sentence of the paragraph bridging the columns of page 645 and the AFM images of the SiFs in figure 2.  The sentence teaches that the coverage is about 40% and the AFM show that the particles making up the SIFs do not have a separation anywhere close to the currently claimed separation.  Thus the instant disclosure does not have an example in which the currently claimed device of claim 1 is actually produced.  However other references of record such as the applied Szmacinski and Pompa references show that those of skill in the art have the ability to produce patterned structures with the currently claimed particle/apex separation distance.  Furthermore, instant paragraph [0088] teaches that the core can have any shape.  Thus to the extent that applicant is claiming such a metal structure on a substrate surface, the claims are supported by the instant disclosure.  Furthermore, examiner has reviewed the priority document files and the files of US application 12/016,247 to determine the filing date of the limitations in claim 1.  As a result, examiner has determined that figure 8 and the limitation regarding the distance between apexes in the reactive zone were not in any of those application files.  The first occurrence of either figure 8 or the limitation regarding the distance between apexes in the reactive zone was in the PCT application.  Thus, examiner has determined that the earliest possible filing date for the instant claims is the filing date of the PCT application or May 11, 2011.  
Relative to the limitation regarding the distance between apexes in the reactive zone and its interactin with other particles on the substrate, the first paragraph of the experimental section on page 2 of the newly cited Sannomiya paper teaches that colloidal gold particles with diameter of 100 nm were directly deposited on a glass substrate with well-separated interparticle distances to measure the spectra from individual single particles.  The measured particles had interparticle distances of >2 µm from neighboring particles.  This was taught as being sufficient to avoid interparticle optical coupling.  Since claim 1 is claiming and interparticle distance of from 0.01 
Finally examiner notes that the instant disclosure does not provide evidence that the patterned metallic materials described in paragraphs [0065]-[0072] of the instant specification have the currently claimed 0.01 mm to 5 mm distance between apexes in the reactive zone or that the properties of such a claimed metallic material would be expected to be equivalent to the materials for which the preparation is described in the instant disclosure.  
Claims 1, 4, 6-7, 12-14, 16-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 the space/distance between apexes of adjacent particles is called/defined a reactive zone yet the added language to claim 1 following its initial use appears to use/define the reactive zone terminology to something that is either different from or of a scope that is greater than the definition associated with its first use in claim 1.  Thus the scope of the term reactive zone is confusing.  Is the reactive zone the space/distance between apexes of adjacent particles or is it something that refers to an area such as the area of the section of the substrate coated with the metallic material or something else?  Additionally, it is not clear if the terminology has another meaning such as something occurring in the space/distance between apexes of two adjacent particles of it was simply terminology that applicant chose as their own lexicographer to define the space/distance between apexes of adjacent particles.  For examination purposes examiner will treat the reaction zone terminology as simply the space between apexes of adjacent particles.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 12-14, 16-17 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matveeva in view of Mulvaney, Szmacinski, Ritman-Meer and Radha (last two newly cited and applied).  In figure 1 Matveeva teaches a fluoroimmunoassay experimental setup.  Figure 2 shows the immunoassay on plain metal-coated surfaces (metal mirrors) enhanced by metal nanoparticles (silver island films [SIFs]).  Metal mirrors (aluminum, gold, or silver protected with a thin silica layer) were coated with SIFs, and an immunoassay (model assay for rabbit immunoglobulin G or myoglobin immunoassay) was performed on this surface using fluorescently labeled antibodies.  The results showed that SIFs alone (on glass surface not coated with metal) enhance the immunoassay signal approximately 3- to 10-fold.  Using a metal mirror instead of glass as support for SIFs results in up to 50-fold signal enhancement.  The paragraph bridging the columns of page 240 teaches that the metal mirror layer was deposited onto glass microscope slides by EMF (USA).  Slides were vapor deposited with continuous 2-nm thick chromium, 48-nm thick gold, and 10-nm thick SiO2 layers; 50-nm thick silver and 5-nm thick SiO2 layers; or 50-nm thick aluminum and 5-nm thick SiO2 layers.  Figure 3 shows the various substrates used.  Figure 4 shows the silver island films on two of the substrates.  The paragraph following that paragraph on page 520 teaches that the SIF surface was formed according to known procedures.  Half of the surface of each slide was modified by depositing SIF by chemical reduction of silver nitrate by a wet chemical process using D(+)glucose. The other half was left unmodified and used as a control.  The last two full paragraphs on page 520 teach that the slides formed in this way were covered with rabbit IgG and Goat IgG or capture anti-Myo antibody to form one of the sensing surfaces.  Then an AlexaFluor dye-labeled reporter was used to combine with the layer on the slide in preparation for fluorescent measurement as shown in figure 2.  Figure 4 shows the enhancement obtained.  Table 1 give the fluorescence data for both assays.  Figure 5 of Matveeva shows the shape of the surface of the SIF structures, but it is not clear whether the structures can be considered as .  
In the paper Mulvaney examined the use of nanometer thick silica shells as a means to stabilize metal clusters and semiconductor particles and its potential advantages over conventional organic capping agents.  Shell deposition depends on control of the double layer potential, and requires priming of the core particle surface.  Chemical reactions are possible within the core, via diffusion of reactants through the shell layer.  Quantum dots can be stabilized against photochemical degradation through silica deposition, whilst retaining strong fluorescence quantum yields and their size dependent optical properties.  Ordered 3D and 2D arrays of a macroscopic size with uniform particle spacing can be created.  Thin colloid films can also be created with well-defined interparticle spacing, allowing controlled coupling of exciton and surface Plasmon modes to be investigated.  A number of future core-shell nanocomposite structures were postulated, including quantum bubbles and single electron capacitors based on Au@SiO2.  The first paragraph of the introduction teaches that colloid chemists have great difficulty in controlling many important particle parameters such as crystal structure, crystal shape and habit, electrical conductivity, doping levels and surface state energies.  However, the increasing need for rigorous control over the optical, fluorescent and conductive properties of wet-chemically prepared nanoparticle systems has refocused colloid research of the last ten years onto the solid state properties of colloids and the associated issue of particle nucleation.  At stake are revolutions in the design of economic single electron transistors and quantum dot circuitry, subpicosecond NLO switching devices and quantum dot lasers, efficient solar cells, photocatalysts for pollutant removal and new methods for immunolabelling.  The last paragraph of the introduction teaches that a fundamental problem of nanoparticle technologies is that they usually involve the preparation of metallic, magnetic and semiconducting particles in a wide variety of matrices.  In many practical cases, the particles may be required in the final form as dry, redispersible powders.  The usual technique is to precipitate the particles in situ, directly within the matrix of interest.  However, this requires new preparation procedures to be developed for each medium.  All the effort that has previously been expended optimizing the preparation of a particular material in a different medium is completely squandered through this procedure.  For example, methods for preparing highly fluorescent, almost monodisperse CdS and CdSe particles 2 films with 15 nm diameter core gold particles, and different shell thicknesses.  The bottom right film is a sputter coated gold film.  The next two bluish films are formed from gold sols which have sodium citrate (0.5 nm) and sodium mercaptopropionate (1.0 nm) shells.   The other films utilize gold colloids with silica shells having thicknesses of 1.5 nm, 2.9 nm, 4.6 nm, 12.2 nm and 17.5 nm.  The shell thickness controls the dipole coupling between particles and hence the color of the film.  The homogeneous particle size ensures homogeneous film color.  For shells greater than about 15 nm in thickness, the particles are almost completely isolated, and the transmitted color is similar to that of the colloid.  As the shell thickness is reduced, the color shifts from red to crimson to purple and finally for 0.5-1 nm thick shells to a blue color similar to that found for conventional evaporated gold films.  The reflected color also changes gradually from a green tinge through to a metallic gold color as the coupling increases.  In other words, shells of one nanometer or less have substantially no effect on the optical properties of a deposited gold colloid film.  
In the paper Szmacinski teaches enhanced fluorescence using silver nanoparticles patterned by e beam lithography.  The interest in optical properties of colloidal metals is driven by their applications to chemistry and optics.  Metallic nanoparticles have the ability to enhance the local optical fields and change the spectroscopic properties of organic molecules as well as allow for design new optical devices.  Metal-enhanced fluorescence (MEF) is yielding enormous opportunities for enhanced fluorescence sensing and imaging in microfluidics, lab-on-a-chip, clinical diagnostics, microarrays, and cellular applications.  MEF is a through-space phenomenon relying on interaction of fluorophores with metallic nano-particles in the presence of excitation light.  MEF can be utilized to produce new fluorometric devices with dramatically increased 
In the paper Ritman-Meer spatially imaged modifications to fluorescence lifetime and enhanced intensity by individual Ag nanoparticles.  Figure 1 shows highly ordered periodic arrays of silver nanoparticles which exhibit surface plasmon resonances in the visible spectrum.  They demonstrate the ability of these structures to alter the fluorescence properties of vicinal dye molecules by providing an additional radiative decay channel.  The fourth full paragraph on page 2 of the paper teaches that there are two main causes of fluorescence enhancement from 
In the paper Radha teaches the synthesis of hexagonal and triangular Au microplates extending over an area of ~12,000 μm2 with thickness in the range 30–1000 nm using a single step thermolysis of an (AuCl4)––tetraoctylammonium bromide complex in air (see at least figure 1).  The method affords unusually large (>150 μm) hexagonal, triangular and related polygonal Au microplates on flat substrates such as glass.  The microplates are self-supporting and can be easily manipulated using a sharp pin, a property which enables them to serve as substrates for living cells.  The microplate surface is non-toxic to living cells and can enhance the fluorescence signal from fluorophores residing within the cell by an order of magnitude.  In addition, the microplates are smooth and single-crystalline, and ideal as microscopy substrates and molecular electrodes.  The growth of the microplates in the initial stages is interesting in that they seem to grow perpendicular to the substrate, as evidenced by in situ microscopy.  Figure 2(b) shows Au microplates arranged in a pattern on a PDMS substrate.  It is noted that the distances between the apexes is within the claimed range.  The paragraph bridging pages 743 and 745 teaches that the microplate is also seen to enhance the fluorescence of Hoechst 33528 dye in the nucleus, as shown in figures 5(a) and 5(b).  This is akin to metal-enhanced fluorescence (MEF) which increases the fluorescence emission from a fluorophore.  MEF arises because of the increase in the electric field near the metal surface in the presence of the incident light.  It is being increasingly used for cell imaging as the chosen fluorophores may possess low quantum yields, making them difficult to visualize, particularly at lower concentrations.  As shown in figures 5(a) and 5(b), the cell situated in the middle of the plate is seen with a bright contrast while the cells around the plate resting on the coverglass are seen lightly colored.  Comparing the relative sizes, 
It would have been obvious for any routineer in the art at the time the invention was made to replace Matveeva’s silver islands with shaped nanoparticles such as taught by Szmacinski or shaped particles such as taught by Radha at interparticle distances such as shown by Radha because the latter would have been expected to provide a convenient method to enhance fluorescence as taught by Radha and Szmacinski and for the Szmacinski particles Ritman-Meer shows that the particles would have been expected to enhance fluorescence and/or reduce the lifetime in the vicinity of the particles at various interparticle separations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the substrate of Matveeva with a silicon oxide coating at a thickness of one nanometer because silica is a great candidate to stabilize nanometer sized particles and a thickness of one .  
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matveeva in view of Mulvaney, Szmacinski, Ritman-Meer and Radha as applied to claim 1 above, and further in view of Song (NanoLetters 2005).  Matveeva does not teach the claimed inorganic phosphors as long-lived luminescent probes.
	Song teaches “Large Enhancement of Fluorescence Efficiency from CdSe/ZnS Quantum Dots Induced by Resonant Coupling to Spatially Controlled Surface Plasmons” (Title).
	It would have been obvious for a routineer in the art at the time the invention was made to replace the organic fluorescent compounds in Matveeva’s method and system with quantum dots disclosed by Song, or any of the phosphor compounds recited in the claim, because these are well-known strong and stable luminescent probes.  
Claims 1, 4, 6, 12-13, 16-17 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan in view of Szmacinski, Ritman-Meer, Radha (last three as described above) and Tarcha, Sokolov, Aussenegg or Wokaun.  In the paper Pan reports the enhancement of platinum octaethyl porphyrin phosphorescence (a long-lived luminescent compound) near nanotextured silver surfaces.  They observed more than a 200-fold increase in the photoexcited phosphorescent emission of PtOEP (2,3,7,8,12,13,17,18-octaethyl-21H,23H-porphyrin platinum II) in a polystyrene film on nanotextured silver surfaces, coincident with a reduction in the triplet state lifetime by a factor of 5.  The large enhancement results in films with apparent luminescence quantum yields much greater than unity and can be understood in terms of increased radiative rates due to interactions between the molecules and the electron plasma in nearby silver nanoparticles.  They studied the photoluminescence efficiency, excitation spectrum, and decay dynamics as a function of film thickness and silver density.  They used a model of the photophysics to decompose the phosphorescent enhancement into contributions from increases in absorption, emissive rate, and quenching.  They found that quenching increases in importance for very thin films.  They concluded that ∼3 nm spacing between metal and chromophore leads to the largest photoluminescence enhancement (see Table 1 and its discussion in section 4, pages 6090-6091).  The last paragraph on page 6087 teaches that it would be desirable to exploit electromagnetic enhancement phenomena by plasmons for biomolecular sensing or for fabrication of improved emissive devices, such as lasers or organic light-emitting .  
In the paper Tarcha teaches surface-enhanced fluorescence on SiO2-coated silver island films.  Fluorescence is one of the molecular spectroscopic properties that is enhanced by placing the molecule on the rough surface of a coinage metal. The surface-enhanced fluorescence (SEF) can be directly observed in steady-state fluorescence experiments.  The observations are the results of a delicate balance between the enhanced emission and the quenching due to energy transfer to nonradiative surface plasmons.  In the report, SiO2-coated silver films were fabricated at varying dielectric thickness.  The surface of the films was analyzed with the use of atomic 2 coverage was successful.  SEF and SERS (surface-enhanced Raman scattering) were observed on active 6, 10, and 14 nm silver films coated with SiO2.  Similar results were obtained with a 6 nm silver film coated with 6 nm SiO. The SEF work was carried out on fluorescent molecules with different quantum yield, and the typical enhancement factor obtained for the fluorescent signal was approximately 10.  Both the SiO2 and SiO overlayers provide stable surfaces with well-defined hydrophilic properties.  Such stable constructions have applicability towards the advancement of SERS and SEF as routine analytical techniques in bio- and chemical sensors.  The second full paragraph of page 44 teaches the preparation of the silver island films of different thickness on glass substrates and the coating of a 6 nm silver film with SiO overlayers.  Figure 2 shows 2 of the surfaces that were formed.  Figure 6 and its associated description present an alternative geometry for the device.  Figure 4 and its associated discussion show the surface-enhanced fluorescence, spectra of evaporated 5 nm films of N-pentyl-3,4:9,10 perylene tetracarboxylic monoanhydride monoimide (P-PTCO) on glass (A), on rough silver (B), and on a 6 nm SiO2-coated silver island film (C).  
In the paper Sokolov teaches the enhancement of molecular fluorescence near the surface of colloidal metal films.  Fluorescence enhancement was studied on silver colloidal metal films (CMFs) using two systems: (1) Langmuir-Blodgett monolayers of fluorescein-labeled phospholipids separated from the surface of the films by spacer layers of octadecanoic acid and (2) biotin-fluorescein conjugates captured by avidin molecules adsorbed on top of a multilayer structure formed by alternating layers of bovine serum albumin-biotin conjugate (BSA-biotin) and avidin.  The dependence of fluorescence intensity on the number of lipid or protein spacer layers deposited on the surface of the CMF was investigated.  The results demonstrate the requirement for adsorbate location within the region between Ag particles for maximal enhancement.  The density of avidin molecules on the surface of the BSA-biotin/avidin multilayers adsorbed on the CMF was also determined.  A procedure for forming a rigid, uniform silica layer around the Ag particles on the CMF was described.  The layer protects the particles from undesirable chemical reactions such as etching by halide ions, for example, and provides the requisite stability for bioanalytical applications.  Colloidal films composed of Ag particles covered by ∼10-nm-thick silica layers were tested for fluorescence enhancement using goat immunoglobulin and a conjugate of rabbit anti-goat immunoglobulin with 6-(N-(7-∼20 was obtained.  The preparation of the colloidal silver surfaces on a glass substrate is described in the first full paragraph of the right column on page 3899.  The preparation of the different spacing film layers follows.  Formation of the silica film is found in the paragraph bridging pages 3899-3900.  The immunoglobulins section on page 3904 describes the results with the silica coated particles and clearly shows that the silica layer protects the particles, has the ability to form layer of different thickness, can be used to provide a coating only on the silver particles and provides fluorescent enhancement.  The paragraph bridging pages 3904-3905 concludes that this approach should provide a new route for the development of sensitive bioanalytical procedures that will not require intermediate processing steps.  It also teaches that further optimization of the fluorescence enhancement on CMFs was in progress.  The surface density and size of the colloidal metal particles, the spectral characteristics of the label, the polarization and geometry of excitation, and the immobilization procedures, as well as the format and configuration of tests, are the main parameters that must be optimized.  
In the paper Aussenegg reported on aspects of the fluorescence lifetime for molecules positioned close to metal surfaces.  On metal surfaces with submicroscopic corrugations, surface-enhanced optical processes can be observed.  Results obtained by picosecond time-resolved fluorescence spectroscopy for dye molecules in the proximity (0–50 nm) of silver islands films were reported.  It was demonstrated how the rather complex dependence of the integral fluorescence intensity on the distance dye-islands, can be resolved in the contributions of different mechanisms by analyzing the fluorescence decay curves at various distances.  Figure 1 and its associated discussion in at least the paragraph bridging pages 937-938 show how the different mechanisms affect the fluorescent intensity and decay time.  It turns out, that the enhancement of absorption influences only the peak fluorescence intensity without changing the decay time, while the enhancement of emission and dissipative losses reduce the decay time.  Thus time-resolved spectroscopy opens the possibility to test theoretical concepts on surface enhancement and provides basic data for tailoring molecule-metal structures with well-defined surface-enhancement properties.  The paragraph bridging pages 938-939 and the first full paragraph on page 939 in combination with figure 2 teach the production of silver islands on a substrate surface.  It shows that treatment after the silver island formation/deposition results in changes in their absorption spectrum and based on these reasons a procedure to produce the x and production of layer of arachin molecules with the Langmuir-Blodgett technique.  The SiOx layers were believed to be sufficiently compact to prevent diffusion of the dye molecules to the metal surface.  The arachin layers provided an advantage of a method to produce the spacer without exposing the metal films to another evaporation cycle, but was limited to integral multiples of the thickness of one layer.  Both spacer materials were taught as giving equivalent results.  The paragraph bridging pages 939-940 teaches how the dyes were applied to the spacer layer(s).  The last paragraph on page 940 and the first paragraph on page 941 in combination with figure 3 show the luminescence of basic fuchsin versus SiOx thickness at two different excitation wavelengths.  From this it is clear that the excitation wavelength makes a difference on the amount of luminescence enhancement obtained.  This section also explains why another dye rhodamine 6G was used for further experiments (figure 4 presents the data for luminescence versus spacer thickness for rhodamine 6G).  Figures 5-6 show and their associated discussion explains the time-resolved measurements for rhodamine 6G as the SiOx spacer thickness changes.  The last paragraph on page 943 explains how these results were used to determine the underlying mechanism(s) for the enhanced luminescence of rhodamine 6G when near to the silver island substrate surface(s).  
In the paper Wokaun investigated energy transfer in surface enhanced luminescence.  Radiationless energy transfer from excited dye molecules to silver islands has been studied. The dye is separated from the metal surface by a thin layer of SiOx. When the spacer layer thickness is increased from d=0, an increase in the luminescence intensity is observed. For the low quantum yield dye Basic Fuchsin, a maximum luminescence enhancement of 200 is observed at dSiO=25 Å (2.5 nm, see figure 1 and its associated discussion), relative to dye on an inert substrate. With further increase in spacer thickness, the luminescence intensity drops rapidly toward the unenhanced value. The results are interpreted in terms of competition between local field enhancement and loss of excitation by energy transfer to the metal.  The last full paragraph of page 509 teaches that the study investigates systems with spacer layers of variable thickness where both processes surface enhancement and energy transfer are important and competing with each other.  Data on the distance dependence of surface enhanced luminescence allow a direct experimental verification of a model by Gersten and Nitzan (see reference 1) that involves (a) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the polymer material of Pan with a silica layer as taught by Aussenegg, Tarcha, Sokolov or Wokaun because of the ability of the silica to protect the metallic material from adverse effects expected in an analysis sample and the ability to enhance fluorescence as described by Sokolov and Tarcha in a manner similar to the enhancement taught by Pan for a long-lived luminescent compound, the necessity of such a layer for surface enhance photochemistry as taught by Wokaun or the ability to provide the luminescent compound at the optimal distance from the metal surface for enhancement of the luminescent signal as taught and shown by at least Aussenegg and Wokaun.  It further would have been obvious to incorporate targeting moieties of Sokolov into the Pan structure to allow for the utilization of the device for bio-analytical sensing as taught to be desirable by Pan.  If the Pan nanotextured structures are not structures with an apex adjacent other patterned shapes creating a reactive zone therebetween, it would have been obvious for any routineer in the art at the time the invention was made to replace the Pan nanotextured structures with shaped nanoparticles such as taught by Szmacinski or shaped particles such as taught by Radha at interparticle distances such as shown by Radha because the latter would have been expected to provide a convenient method to enhance fluorescence as taught by Szmacinski or Radha and for the Szmacinski particles Ritman-Meer shows that the particles would have been expected to enhance fluorescence and/or reduce the lifetime in the vicinity of the particles at various interparticle separations.  
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan in view of Szmacinski, Ritman-Meer, Radha and Aussenegg, Tarcha, Sokolov or Wokaun as 1 above, and further in view of Song as described above.  Pan does not teach the claimed inorganic phosphors as long-lived luminescent probes.
	It would have been obvious for a routineer in the art at the time the invention was made to replace the organic phosphorescent compounds in Pan’s system with quantum dots disclosed by Song, or any of the phosphor compounds recited in the claim, because these are well-known strong and stable luminescent probes.  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan in view of Szmacinski, Ritman-Meer, Radha and Aussenegg, Tarcha, Sokolov or Wokaun as applied to claim 1 above, and further in view of Mulvaney as described above.  At least Aussenegg and Wokaun show that there is an expectation of some level of enhancement at a distance of 1 nm.  Pan does not teach a 1 nm thick silica layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the substrate of Pan with a silicon oxide coating at a thickness of one nanometer because Pan teaches that optimization of the thickness is possible and silica is a great candidate to stabilize nanometer sized particles which is similar to the teachings of Sokolov and Tarcha, at least Aussenegg and Wokaun show that there is an expectation of some level of enhancement at a distance of 1 nm and a thickness of one nanometer would have been expected to substantially preserve the optical properties of the film as shown by Mulvaney.   
Claims 1, 4, 6-7, 12-13, 16-17 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulakovich in view of Szmacinski, Ritman-Meer, Radha and Aussenegg, Tarcha, Sokolov or Wokaun (last seven as described above).  In the paper Kulakovich reports the enhancement of luminescence of CdSe quantum dots (a long-lived luminescent compound) on gold colloids.  They studied the enhancement of luminescence of (CdSe)ZnS core−shell quantum dots on gold colloids as a function of semiconductor nanocrystal−metal nanoparticle distance.  Using a layer-by-layer polyelectrolyte deposition technique to insert well-defined spacer layers between gold colloids and quantum dots, a distance-dependent enhancement and quenching of quantum dot photoluminescence was observed.  The maximum enhancement by a factor of 5 was achieved for a 9-layer spacer (≈11 nm).  The efficient quantum dot excitation within the locally enhanced electromagnetic field produced by the gold nanoparticles is evidenced by the observation of the surface plasmon resonance in the photoluminescence excitation spectrum of (CdSe)ZnS nanocrystals.  The last .  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the spacer material of Kulakovich with a silica layer as taught by Tarcha, Sokolov or Wokaun because of the ability of the silica to protect the metallic material from adverse effects expected in an analysis sample and the ability to enhance fluorescence with a silica spacer as described by Sokolov and Tarcha in a manner similar to the enhancement taught by Kulakovich for a long-lived luminescent compound, the necessity of such a layer for surface enhance photochemistry as taught by Wokaun or the ability to provide the luminescent compound at the optimal distance from the metal surface for enhancement of the luminescent signal as taught and shown by at least Aussenegg and Wokaun.  It further would have been obvious to incorporate targeting moieties of Sokolov into the Kulakovich structure to allow for the utilization of the device for bio-analytical sensing as taught by Sokolov.  If the Kulakovich .  
Claims 1, 4, 6-7, 12-13, 16-17 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pompa (Sensors and Actuators B 2007) in view of Ritman-Meer, Radha and Aussenegg, Tarcha, Sokolov or Wokaun (last seven as described above).  In the paper Pompa reports the enhancement of luminescence of CdSe/ZnS quantum dots (a long-lived luminescent compound) or CdSe nanorods on metallic nanopatterns.  They demonstrated the possibility of obtaining a significant increase of the photoluminescence of colloidal semiconductor nanocrystals (NCs) by means of metallic nanopatterns.  Highly ordered triangular-shaped gold nanopatterns (typical dimensions 200 nm) were fabricated on planar substrates by electron beam lithography (EBL, see the first full paragraph of page 188).  The first full paragraph on page 188 teaches a thickness/height for the triangles of ~35 to ~40 nm.  The paragraph bridging pages 189-190 teaches a spacing of 100-200 nm between the triangles.  Colloidal semiconductor nanocrystals (core/shell CdSe/ZnS quantum dots or CdSe nanorods) dispersed in a polymer matrix (PMMA) were subsequently deposited on the substrates by spin-coating (see the second to last paragraph on page 188 and the first paragraph on page 189).  Several film thicknesses between 20–200 nm were tested by varying both the PMMA concentration and the spin-coating rotation speed in order to optimize the MEF coupling.  The optimal thickness of the polymeric blend (in terms of maximum enhancement of NCs fluorescence, along with the achievement of a uniform film) was ∼35 nm, as measured from the surface of the metallic patterns.  The coupling between the surface plasmons (SPs) resonance band of the metallic nanostructures and the excitation/emission bands of the nanocrystals resulted in a strong enhancement of the fluorescence from the quantum emitters, as probed by confocal microscopy analyses.  Figure 3 shows images of the two systems and the enhancement .  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the spacer material of Pompa with a silica layer as taught by Tarcha, Sokolov or Wokaun because of the ability of the silica to protect the metallic material from adverse effects expected in an analysis sample and the ability to enhance fluorescence with a silica spacer as described by Sokolov and Tarcha in a manner similar to the enhancement taught by Pompa for a long-lived luminescent compound, the necessity of such a layer for surface enhance photochemistry as taught by Wokaun or the ability to provide the luminescent compound at the optimal distance from the metal surface for enhancement of the luminescent signal as taught and shown by at least Aussenegg and Wokaun.  It further would have been obvious to incorporate targeting moieties of Sokolov into the Pomp structure to allow for the utilization of the device for bio-analytical sensing as taught by Sokolov.    It would have been .  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kulakovich in view of Szmacinski, Ritman-Meer, Radha and Aussenegg, Tarcha, Sokolov or Wokaun or Pompa in view of Ritman-Meer, Radha and Aussenegg, Tarcha, Sokolov or Wokaun as applied to claim 1 above, and further in view of Mulvaney as described above.  At least Aussenegg and Wokaun show that there is an expectation of some level of enhancement at a distance of 1 nm.  Kulakovich and Pompa looked at various layer thicknesses but did not teach a 1 nm thick silica layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the substrate of Kulakovich or Pompa with a silicon oxide coating at a thickness of one nanometer because Kulakovich and Pompa teach that optimization of the thickness is possible and silica is a great candidate to stabilize nanometer sized particles which is similar to the teachings of Sokolov and Tarcha, at least Aussenegg and Wokaun show that there is an expectation of some level of enhancement at a distance of 1 nm and a thickness of one nanometer would have been expected to substantially preserve the optical properties of the film as shown by Mulvaney.   
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. In response to the amendments, a new rejection under 35 U.S.C. 112 (b) has been applied against the claims and the obviousness rejections have been modified to account for the incorporation of claim 19 into claim 1.  The arguments are moot with respect to the new rejection.  In this respect, as noted above, the instant particles/apex containing shapes would have been expected to not be coupled to other particles on the surface.  
As noted above, the synthesis of silver island films and colloidal silver particles described in the instant disclosure does not clearly describe a structure within the scope of the current claims.  At best the described silver island films are equivalent to the films of the above noted m) is not within the claimed limits.  In the top image of figure 5, Aslan shows that even for a 3% coverage there is an increase in the intensity compared to the same dye on glass without the metal structures.  The above applied Ritman-Meer paper clearly shows that for a certain distance around nanosized metal particles, there is an effect on dye molecules compared to molecules outside of that range (see at least figures 2(d) and 2(e) with their associated discussion).  Thus, Ritman-Meer shows that one of ordinary skill in the art would have expected at least some enhancement in or effect on the fluorescence intensity/relaxation properties in a volume around the particles regardless of the spacing between particles.  The Radha paper also shows that dyes within a certain distance around microscale particles also experience a certain amount of fluorescence enhancement even though the particles are separated by distances within the scope of the instant claims.  Thus these two newly applied references provide evidence that even for the currently claimed distance between apexes a certain amount of enhancement of the luminescence of dyes within a certain distance from the particles is to be expected.  Moreover there is nothing of record to show that the properties of the instantly claimed structures are somehow unexpected.  Thus the art of record applied against the instant claims shows their obviousness and the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to metal enhanced fluorescence and/or periodic nanostructured metal layers used/investigated for their ability to enhance fluorescence.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797